Case: 3:20-cv-50375 Document #: 1 Filed: 09/30/20 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

NABIL KEEDI, )
)
Plaintiffs, ) Case No.
)
V. ) (Removed from the 17*" Judicial
) Circuit Court of Winnebago
MENARD, INC., ) County, Case No. 20-L-307)
)
Defendant. ) JURY DEMAND

NOTICE OF REMOVAL

NOW COMES the Defendant, MENARD, INC. (“Menard”), by and through its
attorneys, Ottosen DiNolfo Hasenbalg & Castaldo, Ltd., pursuant to 28 U.S.C. §§ 1332
and 1444, and files this Notice of Removal of the above captioned matter from the
Circuit Court of the 17 Judicial Circuit, Winnebago County, Illinois, under Case Number
20-L-307, to this Honorable Court.

In support of this Notice, Menard states the following:

JURISDICTION

L This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C. § 1332(a)(1), and is one which may be removed to this Court by
Menard pursuant to the provisions of 28 U.S.C. § 1441(a) in that it is a civil action
between citizens of different states and the matter in controversy exceeds the sum of
$75,000, exclusive of interest and costs, because the Plaintiff, NABIL KEEDI (“Plaintiff”),
is a citizen of Illinois; the Defendant, Menard, is a Wisconsin Corporation; and Plaintiff is

seeking from Menard damages in excess of $75,000 for serious personal injuries.
Case: 3:20-cv-50375 Document #: 1 Filed: 09/30/20 Page 2 of 6 PagelD #:2

STATEMENT OF FACTS

2. On August 28, 2020, an action was commenced in the Circuit Court of the
17" Judicial Circuit, Winnebago County, Illinois, entitled “Nabil Keedi, Plaintiff, v.
Menard, Inc., Defendant” (Case Number 2020-L-000307).

3. Menard was served with summons on August 31, 2020 and received a
copy of Plaintiff's complaint on the same date. As a result, this Notice is filed within the
time required by law.

4. A copy of all process, pleadings and orders served upon Menard in the
state court action are attached hereto as Exhibit A.

5. This Notice for Removal is timely made under 28 U.S.C. § 1446(b). Not
more than 30 days have passed since service of the Complaint on Menard which
enabled Menard to ascertain that this case was removable.

BASIS FOR REMOVAL

6. Removal of a civil action is allowed under 28 U.S.C. § 1441 by a
Defendant who is sued on a claim or right that has original jurisdiction in the federal
district court.

7. This claim is removable based on 28 U.S.C. § 1332(a)(1) because the
amount in controversy exceeds $75,000 and there is complete diversity of citizenship
between the plaintiff and the defendant, thus the action is within the subject matter

jurisdiction of this Court.

8. At the time that this action commenced, Plaintiff was, and continues to be,

a citizen of the State of Illinois.
Case: 3:20-cv-50375 Document #: 1 Filed: 09/30/20 Page 3 of 6 PagelD #:3

9. At the time that this action commenced, Menard was, and continues to be,
a corporation incorporated under the laws of Wisconsin, having its principal place of
business in the State of Wisconsin at 5101 Menard Drive, Eau Claire, Wisconsin 54703.

10. This action is a civil action in which the matter in controversy exceeds the
sum of $75,000, exclusive of interest and costs, because Plaintiff has alleged, through
his Complaint and statements made by his attorney on his behalf, that his damages are
in excess of $75,000.

11. Plaintiffs Complaint alleges that as a result of allegedly tripping and falling
in Menard’s store, he “sustained injuries temporary and permanent including, but not
limited to his right hand, right shoulder and left knee,” which allegedly required him “to
expend large sums of money in the care and treatment of his injuries.”

12. Prior to Plaintiff filing his Complaint, Plaintiff's attorney sent Menard’s
third-party insurance claims administrator, Gallagher Bassett Services, Inc., a $350,000
demand letter, which Menard rejected.

13. After suit was filed, Menard offered to stipulate with Plaintiff that his
damages are less than or equal to $75,000, however Plaintiff's attorney declined to
stipulate, stating that his client’s medical bills alone exceed $100,000. A true and
accurate copy of the stipulation offered to Plaintiff is attached hereto as Exhibit B.

COMPLIANCE WITH REMOVAL PROCEDURES

14. Menard has complied with all the procedural requirements for removal set
forth in 28 U.S.C. § 1446. As noted above, the notice of removal is being filed within 30
days of the service of the lawsuit.

15. Notice of this removal is being provided to Plaintiff, through his attorneys

of record and the Circuit Court of the 17% Judicial Circuit, Winnebago County, Illinois.

3
Case: 3:20-cv-50375 Document #: 1 Filed: 09/30/20 Page 4 of 6 PagelD #:4

16. Pursuant to § 1446(d), a copy of this Notice of Removal will be filed with
the Circuit Court of the 17' Judicial Circuit, Winnebago County, Illinois, in Case No.

2020 L 000307.
WHEREFORE, for the foregoing reasons, the Defendant, Menard, Inc., removes
this action from the Circuit Court of the 17% Judicial Circuit, Winnebago County, Illinois

to the United States District Court for the Northern District of Illinois, Western Division,

and respectfully requests that the Court exercise jurisdiction over this matter.

Respectfully submitted,
MENARD, INC.

Dated: September 30, 2020 By: /s/ W. Anthony Andrews
One of its attorneys

W. Anthony Andrews (ARDC No. 6217267)
Ryan R. Morton (ARDC No. 6327355)
OTTOSEN DINOLFO HASENBALG & CASTALDO, LTD.
1804 N. Naper Blvd., Suite 350

Naperville, IL 60563

(630) 682-0085 — Phone
Case: 3:20-cv-50375 Document #: 1 Filed: 09/30/20 Page 5 of 6 PagelD #:5

STATE OF ILLINOIS )

) $s
COUNTY OF WINNEBAGO )

|, W. ANTHONY ANDREWS, do hereby certify, and having been first duly sworn
upon oath do hereby state, that | have read the above and foregoing Notice of Removal,

by me subscribed as signatory for MENARD, INC., and the same is true and correct to

the best of my knowledge and belief.

/s/ W._ Anthony Andrews
W. ANTHONY ANDREWS

SUBSCRIBED and SWORN to before
me this 30'" day of September, 2020.

/s/ Andrea Mangialardi
NOTARY PUBLIC

W. Anthony Andrews (ARDC No. 6217267)
Ryan R. Morton (ARDC No. 6327355)
OTTOSEN DINOLFO HASENBALG & CASTALDO, LTD.
1804 N. Naper Bivd., Suite 350

Naperville, IL 60563

(630) 682-0085 — Phone
Case: 3:20-cv-50375 Document #: 1 Filed: 09/30/20 Page 6 of 6 PagelD #:6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

NABIL KEEDI, )
)
Plaintiffs, ) Case No.
)
V. ) (Removed from the 17** Judicial
) Circuit Court of Winnebago
MENARD, INC., ) County, Case No. 20-L-307)
)
Defendant. ) JURY DEMAND

CERTIFICATE OF SERVICE
| hereby certify that on September 30, 2020, | filed the foregoing Notice of
Removal with the Clerk of the U.S. District Court, Western Division, and | hereby certify

| have mailed by United States Postal Service, the documents to the following:

TO: American Law Firm
475 Executive Parkway
Rockford, IL 61107

/s/ W. Anthony Andrews
W. ANTHONY ANDREWS

W. Anthony Andrews (ARDC No. 6217267)
Ryan R. Morton (ARDC No. 6327355)
OTTOSEN DINOLFO HASENBALG & CASTALDO, LTD.
1804 N. Naper Blvd., Suite 350

Naperville, IL 60563

(630) 682-0085 — Phone
